Order entered January 13, 2020




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01158-CV

                   IN THE INTEREST OF A.D.B., II, A MINOR CHILD

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-15-18807

                                            ORDER
       The reporter’s record in this case has not been filed. By letter dated November 21, 2019,

we informed appellant the court reporter notified us that the reporter’s record had not been filed

because appellant had not (1) requested the record; or (2) paid for or made arrangements to pay

for the record. We directed appellant to provide the Court with written verification showing the

reporter’s record had been requested and that appellant had paid for or made arrangements to pay

for the record or had been found entitled to proceed without payment of costs. We cautioned

appellant that failure to provide the required documentation within ten days might result in the

appeal being ordered submitted without the reporter’s record.         Although appellant filed a

statement of inability to pay in this Court, appellant has not provided the Court with

documentation showing he has requested the reporter’s record nor verification that he has

complied with rule 145 of the civil rules of procedure and is entitled to a free reporter’s record.

Accordingly, we ORDER this appeal submitted without a reporter’s record.
Appellant’s brief is due THIRTY DAYS from the date of this order.




                                          /s/    ROBERT D. BURNS, III
                                                 CHIEF JUSTICE